Name: Commission Regulation (EEC) No 290/81 of 3 February 1981 amending Regulations (EEC) No 1727/70, (EEC) No 1728/70, (EEC) No 2603/71 and (EEC) No 410/76 for the purposes of their application to the Samsun tobacco variety
 Type: Regulation
 Subject Matter: civil law;  agri-foodstuffs;  marketing;  plant product;  consumption;  trade policy
 Date Published: nan

 4. 2. 81 Official Journal of the European Communities No L 32/9 COMMISSION REGULATION (EEC) No 290/81 of 3 February 1981 amending Regulations (EEC) No 1727/70, (EEC) No 1728/70, (EEC) No 2603/71 and (EEC) No 410/76 for the purposes of their application to the Samsun tobacco variety tion of tobacco held by intervention agencies (6), as last amended by Regulation (EEC) No 3477/80 (7),  Commission Regulation (EEC) No 410/76 of 23 February 1976 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco (8), as amended by Regulation (EEC) No 1 979/79 (9) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (J), as last amended by the Act of Accession of Greece, and in particular the first subparagraph of Article 3 (3), and Articles 5 (6), 6 (10) and 7 (4) thereof, Whereas Council Regulation (EEC) No 1779/80 of 30 June 1980 fixing, for the 1980 harvest, the norm and intervention prices, the premiums granted to purchasers of leaf tobacco, the derived intervention prices and the reference qualities for baled tobacco (2), entered the Samsun variety on the list of Community varieties ; whereas it is therefore appropriate to supple ­ ment the Regulations whose provisions refer to the various tobacco varieties, namely :  Commission Regulation (EEC) No 1727/70 of 25 August 1970 on intervention procedure for raw tobacco (3), as last amended by Regulation (EEC) No 2673/80 (4),  Commission Regulation (EEC) No 1728/70 of 25 August 1970 fixing the scales of price increases and reductions for raw tobacco (5), as last amended by the Act of Accession of Greece,  Commission Regulation (EEC) No 2603/71 of 6 December 1971 on detailed rules for conclusion of contracts for first processing and market prepara ­ In Annex IV to Regulation (EEC) No 1727/70, Annexes I and II to Regulation (EEC) No 1728/70 and in the Annex to Regulation (EEC) No 2603/71 and the Annex to Regulation (EEC) No 410/76, the term 'Perustitza' designating the variety opposite serial number 14 is hereby replaced by the following terms : (a) Perustitza, (b) Samsun . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1980 . For the Commission Poul DALSAGER Member of the Commission J (&gt;) OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 174, 9 . 7. 1980, p. 3 . (6) OJ No L 269, 8 . 12. 1971 , p . 11 . (3) OJ No L 191 , 27. 8 . 1970, p . 5. (7) OJ No k 363, 31 . 12. 1980, p . 81 . ( «) OJ No L 274, 18 . 10 . 1980, p . 5. ( ») OJ No L 50, 26. 2. 1976, p . 11 . ( ») OJ No L 191 , 27 . 8 . 1970, p . 18 . (') OJ No L 228, 8 . 9 . 1979, p . 23 .